Citation Nr: 1008619	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-38 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for posttraumatic stress disorder with 
depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).

In an October 2008 statement, the Veteran's representative 
asserted that an increased evaluation was warranted for the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD).  Review of the claims file reveals that no action has 
yet been taken on this issue.  Accordingly, it is referred to 
the RO for the appropriate development.

Service connection is currently in effect for prostate 
cancer, to include as due to herbicide exposure.  In August 
2005, based on VA outpatient treatment records, the RO 
proposed to reduce that evaluation to 40 percent disabling.  
In a March 2006 rating decision, that proposed reduction was 
promulgated, effective June 1, 2006.  Subsequent to the 
Veteran's March 2006 notice of disagreement with respect to 
the reduction, a June 2006 rating decision restored the 100 
percent evaluation effective June 1, 2006.  As that 
restoration constitutes a full grant of the benefits sought 
on appeal, the issue is no longer before the Board.

In the August 2001 rating decision, special monthly 
compensation (SMC) was established for loss of use of a 
creative organ, effective September 27, 2000.  In August 
2005, the Veteran's representative asserted that an earlier 
effective date for the establishment of that SMC was 
warranted.  Because the one-year appeal period in which the 
Veteran had to disagree with the effective date of that 
increased evaluation has expired, the claim for an earlier 
effective date is a freestanding one.  38 U.S.C.A. § 7105 
(c); 38 C.F.R. § 3.104; see also Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Thus, as the Veteran's claim for an earlier 
effective date for SMC for loss of use of a creative organ 
has yet to be addressed, it is referred to the RO for the 
appropriate development.

Finally, a June 2008 Board decision found that an earlier 
effective date was not warranted for the grant of service 
connection for PTSD.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to an April 2009 Order granting an April 2009 
Joint Motion for Remand (Joint Motion), the Veteran's appeal 
has been remanded to the Board.

A letter was sent to the Veteran and his representative on 
November 10, 2009, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
Additional argument was received from the Veteran's 
representative in February 2010.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in rating 
decisions dated in July 1997 and December 1998; for each 
determination notice was issued within the same month; the 
record does not reflect, and the Veteran and his 
representative have not asserted, that an appeal was 
perfected with respect to either rating decision.  

2.  The Veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received by VA on December 
30, 1998.

3.  The first documented evidence of a diagnosis of PTSD is 
dated in a January 1998, VA outpatient treatment record; a 
July 2004 Vet Center letter indicates that the Veteran had 
been receiving treatment for PTSD since July 1997.


CONCLUSIONS OF LAW

1.  The July 1997 and December 1998 rating decisions denying 
PTSD were not appealed, and they are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  An effective date of December 30, 1998, but no earlier, 
is warranted for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156 (c), 
3.400(q), (r) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that an earlier effective 
date is warranted for the grant of service connection for 
PTSD.  Specifically, he asserts that in December 1999, his 
representative, on his behalf, filed a statement disagreeing 
with the January 1999 rating decision denying PTSD.  He 
argues that this December 1999 statement constitutes a notice 
of disagreement to the January 1999 rating decision, such 
that the January 1999 rating decision is not final, and any 
effective date of service connection should be made in the 
context that the issue had been pending since his original 
claim for service connection was received in December 1998.  
To that end, the Board notes that by way of the April 2009 
Joint Motion, the Veteran's appeal was remanded "for the 
Board to address whether a sympathetic reading of the 
December [] 1999 statement in support of claim . . . [is] a 
valid notice of disagreement under 38 C.F.R. § 20.301, which 
would render the previous January 1999 rating decision non-
final."  The Joint Motion continued, stating that 

the Board decision incorrectly states 
that the December [] 1999 form was 
submitted on behalf of the Veteran's 
"spouse," when in fact the 
representative stated that it had been 
submitted on behalf of the Veteran's 
"widow."  The parties also note that 
the remainder of the document appears 
to be written on behalf of the Veteran, 
rather than a nonexistent widow, and it 
appears that the reference to a 
"widow" may be a typographical error 
on the part of the service officer 
representative.  Upon remand, the Board 
should provide an adequate statement of 
reasons and bases as to whether this 
was a mere typographical error, and 
whether a sympathetic reading of the 
document should construe it as a notice 
of disagreement.  See Comer v. Peake, 
552 F.3d 1362, 1369-70 (Fed. Cir. 2009) 
(noting that VSO's assistance "is not 
the equivalent of legal 
representation" and finding that a 
Veteran does not forfeit his right to a 
sympathetic reading by VA).

As noted above, review of the claims file reveals that 
service connection for PTSD was denied in a January 1999 
rating decision.  In December 1999, the Veteran's 
representative submitted a statement with the following 
language: 

The Veteran's widow wishes to file a 
NOTICE OF DISAGREEMENT with the VA 
decision of January [] 1999 which 
denied him service connection for PTSD.  
No attempt was made by the RO to obtain 
reports from USACRUR to collaborate the 
Veterans (sic) stressors.  Request that 
the RO obtain any records pertinent to 
the stressors the Veteran identified on 
his PTSD questioneer (sic).

Although this submission indicates that the Veteran's 
"widow" disagreed with the January 1999 rating decision, 
the remaining evidence of record reveals that the RO had 
constructive knowledge that the Veteran was not deceased.  An 
internal VA memorandum dated August 23, 2000 directed other 
VA personnel to determine "if the Veteran is, indeed, 
deceased;" thus, at that point, the Veteran's 
living/deceased status was unknown to the RO.  Eight days 
later, the Veteran's claim for entitlement to service 
connection for prostate cancer was received by the RO.  Thus, 
it is clear that the RO had constructive knowledge that the 
Veteran was still living 11 days before the RO sent a letter 
notifying his "widow" that the December 1999 statement was 
not a valid notice of disagreement.  

It is noted that a spouse has no standing to file a notice of 
disagreement on the Veteran's behalf.  Redding v. West, 13 
Vet. App. 512 (2000).  But because the Veteran was not, in 
fact, deceased, it appears that the statement that the 
Veteran's "widow," and not the Veteran, disagreed with the 
January 1999 rating decision, was a typographical error on 
the part of the Veteran's then-representative.  Accordingly, 
in broadly construing the December 1999 statement, the Board 
finds that it was made on behalf of the Veteran, not his 
spouse.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(noting that VA must liberally construe all documents filed 
by a claimant in order to determine, or even to infer, what 
claims have been filed).  Moreover, it contains all of the 
necessary information to qualify it as a notice of 
disagreement to the January 1999 rating decision.  38 C.F.R. 
§§ 20.201, 20.300 (2009); see Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002).  As the December 1999 statement 
constitutes a notice of disagreement, the Board finds that 
the January 1999 rating decision denying service connection 
for PTSD is not yet final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. 
§ 3.104.  

Accordingly, the issue now before the Board is the 
appropriate effective date for the grant of service 
connection for PTSD.  Generally, the effective date of an 
award of benefits based on an original claim, a claim after 
final allowance or a claim for an increase is either (1) the 
date of receipt of the claim or (2) the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(q), (r) (2009).  A "claim" is defined in 
the VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2009).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2009).

Review of the claims file reveals that service connection for 
PTSD was denied by rating decisions dated in July 1997 and 
December 1998.  The record does not reflect, and the Veteran 
and his representative have not asserted, that a disagreement 
was filed with respect to either of these rating decisions 
within the statutory period.  Thus, those rating decisions 
are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The 
Veteran's claim to reopen was received on December 30, 1998; 
there are no documents which can be construed as a claim to 
reopen prior to that date.  38 C.F.R. § 3.1(p), 3.155(a).  
The earliest documented evidence of PTSD in the record is a 
January 26, 1998, VA outpatient treatment record indicating 
that PTSD was first diagnosed "a few months ago."  
Similarly, a September 2004 Vet Center letter noted that the 
Veteran had been treated there for PTSD since July 25, 1997.

Thus, the date of the Veteran's claim is December 30, 1998.  
The date entitlement arose is either July 25, 1997, the date 
the Veteran allegedly began receiving treatment for PTSD, or 
January 26, 1998, the first documented evidence that a 
diagnosis of PTSD had been made.  Applying these facts to the 
pertinent laws and regulations listed above, the Board finds 
that the proper effective date for the grant of service 
connection for the Veteran's PTSD is December 30, 1998.  
Because the date of the claim is later than both potential 
dates that entitlement arose, it does not matter which 
treatment record first memorializes the Veteran's PTSD 
treatment.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There are 
no other pertinent provisions, to include those concerning 
effective dates, under which an effective date prior to this 
date would be allowed under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, an effective date of 
December 30, 1998, is warranted. 

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
September 2006 satisfied the general duty to notify 
provisions, and notified the Veteran of regulations pertinent 
to the establishment of an effective date and of the 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
examination was not required with respect to the issue on 
appeal as no questions of medical fact exist that require 
resolution.  See 38 C.F.R. § 3.159(c).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

An effective date of December 30, 1998, but no earlier, for 
service connection for PTSD is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


